///3-/S
                                                       ORIGINAL


                                    )
 t>illy hiAp^jrL
             vs                         fL \*rTi-O0bHo-CA~
TW^Uk bi 17;*m




     pumm msmtrmm W\B*t—
                   FILED IN                            ReeavEDiN
          COURT OF CRIMINALAPPEALS

                  r+:0V 09 2315                           NOV 09 2015

               Abel Acosta, Clerk                    Abel Acosta, Clerk




                                                    RECEIVED
                                                     OCT IS 2015
                                                 13th COURT OF APPEALS




                             Ki»n
                   .•TiifrS &pwrl.T~ nf Lruklioftl rfynfftK
oily Ic^JjwyUiL
                                       )
            Ms,                       )         r\u i3-w-ow<6-a.

I W\WfiL of W)(M                      '




lo The. \\oAdMhkllwA-tf dnimiWl lAppewta

                           X, SMe^f/H- of 4-UgL flge~

           h \uviy (LOAVrd-cl Ajppd(*m]>f)»lv iciM/i)^Jvub-/~ \nJticjeflc^

run/ Ako +D^ilwUWkJ ft J3H!iv- ddAUcbcvi ~fv- va^^^W-&JaW
flssfr   7^ ft- iChAttcUrOfLU C>aW of i'k. \^\0(L\^oV\YV]^ia4-^AS \VY)—




                                 Ik g^ of (s>
       4)J)^^^LR,yJ)^^~L^I'l


        m1
                        m

   llfeh ^s lift UU TTLiWl OoOtf:                       JT
                   TLiWi-oflWqftk flbrorpjndftisrviYtj &»li<
   'A

        ftjftJ^ArtJina w*ts net fiUi. (,|W4o4-/-
                                                       TV\>* Hof/o^ JCJi^i


                        fi'lihQ H^JJIJLj^cU TTW Lie ll.3/l>-
                  re.Df iijdiaWf •jDWdg^Ji^t; oft So -W S)4^c-htvT^a
  sock fr faMdlvu. hu niobOeL Caonl, &s Hurfl -fcv ^ erasure
  OMtv UusU-of UwW Wppcwlj. fto\Oe*L of SUC4JL Vttflfl,

                              QgpptsiJ> •toU £-




  0U+5id>e   kiL p                                                      3
                                       .y wiY\ku5kiw'cu3^ rZtotilA «•
                     \(UAx^ti\r tivim /By i
  -fivilL T4/^l

   'j "HI ^ WWfe +L IS,"0" ta;4-of tipfok pU/JiMvxf-k
0 TW